Title: Thomas Jefferson to the New York State Legislature, 12 April 1809
From: Jefferson, Thomas
To: New York State Legislature


          I recieve with respect & gratitude, from the legislature of New York, on my retirement from the office of Chief magistrate of the United States, the assurances of their esteem, & of their satisfaction with the services I have endeavored to render. the welfare of my fellow citizens, & the perpetuation of our republican institutions having been the governing principles of my public life, the favorable testimony borne by the legislature of a state so respectable as that of New York, gives me the highest consolation. and this is much strengthened by an intimate conviction that the same principles will govern the conduct of my successor, whose talents, whose virtues, & eminent services, are a certain pledge that the confidence in him expressed by the legislature of New York will never be disappointed.
          Sole depositories of the remains of human liberty, our duty to ourselves to posterity & to mankind call on us by every motive which is sacred or honorable, to watch over the safety of our beloved country, during the troubles which agitate & convulse the residue of the world, & to sacrifice to that all personal & local considerations. while the boasted energies of monarchy have yielded to easy conquest the people they were to protect, should our fabric of freedom suffer nothing no more than the slight agitations we have experienced, it will be an useful lesson to the friends, as well as to the enemies of self-government. that it may stand the shocks of time & accident, & that your own may make a distinguished part of the mass of prosperity it may dispense, will be my latest prayer.
          
            Th:
            Jefferson
          
            Monticello
            Apr. 12. 1809.
        